                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LARRY GIRALDES,                                 Case No. 18-cv-05610-SI
                                   8                   Petitioner,
                                                                                         JUDGMENT
                                   9             v.

                                  10     D. BAUGHMAN,
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          The petition for writ of habeas corpus is dismissed because it does not state a claim upon

                                  14   which federal habeas relief may be granted.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: October 26, 2018

                                  19                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
